Citation Nr: 9923415	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right ankle, currently evaluated as 20 percent disabling.





ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.
 
This case initially came before the Board of Veterans' 
Appeals on appeal from a rating decision of December 1996 
from the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation above 10 percent disabling for 
osteoarthritis of the right ankle.

In August 1998, the Board remanded the case to the RO 
additional development.  In an April 1999 rating decision and 
reflected in an April 29, 1999 supplemental statement of the 
case, the RO granted an increased evaluation for the 
osteoarthritis of the right ankle, following additional 
development and consideration of the issue, as requested by 
the Board.  The case is now returned to the Board for further 
consideration.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends that his right ankle disability is more 
severe than currently evaluated.  

As noted above, in its August 1998 Remand, the Board 
requested additional development of this claim, to include a 
VA orthopedic examination to fully ascertain the severity of 
the service connected right ankle disability.  

A review of the veteran's claims file indicates that the 
veteran was scheduled for a VA examination of his right ankle 
disorder on March 22, 1999.  The March 29, 1999 computer 
printout from the QTC medical services, billing the RO for a 
no-show on service date of March 22, 1999, noted that the 
veteran failed to report for this examination.  Attached to 
this invoice is an electronic printout of the notification 
sent to the veteran.  

This notification is dated March 29, 1999, which is noted to 
be seven days after the VA examination was scheduled.  This 
notification gives the date and time of the examination to be 
held on March 22, 1999 at 2:30 p.m.  This notification also 
states that the consequences of failing to report could 
result in the VA considering the claim without benefit from 
the evidence of this examination.  Above this computer 
printout is a disclaimer that the printout is not an original 
copy and may contain errors.
 
In its April 1999 rating decision, the RO noted the veteran's 
failure to appear for the March 1999 VA examination.  
However, the RO commenced to increase the evaluation of the 
veteran's right ankle disability, based on additional 
evidence submitted, showing an increase had occurred in 
January 1996.

Upon review of the evidence, the Board finds that a remand is 
necessary in order to assure the veteran full due process in 
this matter.

VA regulations mandate that in cases where a claimant fails, 
without good cause, to report to a scheduled VA examination 
in conjunction with a claim for an increased rating, the 
claim shall be denied.  38 C.F.R. § 3.655 (a), (b) (1998).  
However, it cannot be determined from the evidence in the 
claims folder whether actual notice of the examination was 
sent to the veteran prior to the examination.  The evidence 
currently associated with the claims file indicates that the 
veteran received notification informing him to attend a 
scheduled VA examination seven days after the examination was 
scheduled.  This is based on electronic information, which 
contains a disclaimer regarding its accuracy.  While 38 
C.F.R. § 3.655 (1998) provides that a claimant's failure to 
report for an examination requires either a decision based on 
the evidence of record or denial of the claim, that 
regulation is based upon the assumption that the veteran 
receives notice of that physical examination prior to the 
date that examination is scheduled to take place.

In this instance, the Board notes that notwithstanding the 
veteran's failure to appear for the scheduled VA examination, 
the RO determined that an increased evaluation to 20 percent 
should be awarded, despite the provisions of 38 C.F.R. 
§ 3.655 (1998) regarding increased evaluations.  However, 
this increased evaluation is not the maximum allowable 
evaluation for this disorder.  The evidence currently 
associated with the claims file is insufficient for the 
purposes of determining whether a higher evaluation may be in 
order.  

While 38 C.F.R. § 3.655 (1998) provides that a claimant's 
failure to report for an examination requires either a 
decision based on the evidence of record or denial of the 
claim, that regulation is based upon the assumption that the 
veteran receives notice of that physical examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the burden is on the Secretary to demonstrate 
that notice was sent to appellant's "latest address of 
record," and, in addition, the Secretary must show that the 
appellant lacked "adequate reason" (see 38 C.F.R.
§ 3.158(b) (1998), or "good cause" (see 38 C.F.R. § 3.655 
(1998)), for failing to report for the scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board also 
notes that, under 38 C.F.R. § 3.327 (1998), the appellant is 
required to report for a re-examination; however, the 
evidence of record reveals that the RO has not demonstrated 
that the appellant was notified of the examination or that 
the appellant lacked "adequate reason" (see 38 C.F.R. § 
3.158(b) (1998)), or "good cause" (see 38 C.F.R. § 3.655 
(1998)), for failing to report for the scheduled examination.

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer an additional opportunity to do so, 
further development is indicated.  It should be noted that 
veterans have some obligation to assist in the development of 
their claims.  The appellant should be provided a summary or 
copy of 38 C.F.R. § 3.655(b) (1998) regarding failure to 
appear for a scheduled examination.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1.  The veteran should be given adequate 
notice of the below-described 
examination, which includes a date that 
the notification was sent, the time, date 
and location of the examination and 
advising him of the consequences of 
failure to report for the examination 
pursuant to 38 C.F.R. § 3.655 (1998).  If 
he fails to report for the examination, 
this fact should be noted in the claims 
folder and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.

2.  The veteran should be scheduled for 
a VA orthopedic examination to ascertain 
the current nature and extent of his 
right ankle disorder.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe 
any objective findings of pain, weakened 
movement, excess fatigability or 
incoordination of the right ankle.  The 
examiner should indicate all pertinent 
ranges of active motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain from the 
service-connected disorder, to include, 
but not limited to, restriction in range 
of motion due to pain.  The examiner 
should distinguish, if necessary, 
between service-connected right ankle 
disorders, and any nonservice-connected 
right ankle disorders.  Indications of 
muscle atrophy and any other 
abnormalities found should be described 
in detail.  If the veteran's right ankle 
disorder is found to more closely 
resemble a condition such as ankylosis, 
or resembles a condition warranting a 
higher evaluation under other disorders 
of the foot, this too should be noted.  

3.  When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO.  This review should 
include considerations of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998), as 
well as all information added to the 
file since the last supplemental 
statement of the case.  The RO should 
also address the issue of whether the 
veteran's claim should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (1998).  
In the event that the benefit sought is 
not granted, the veteran should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto. 
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested case development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



